Citation Nr: 0402609	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, and 
if the claim is reopened, whether service connection is 
warranted.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to March 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
partly from a November 2001 RO decision that denied an 
increased (compensable) rating for service-connected 
bilateral hearing loss.  The veteran also appeals the RO's 
January 2003 decision which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for hypertension. 


FINDINGS OF FACT

1.  In an unappealed April 1986 decision, the RO denied the 
veteran's claim for service connection for hypertension.  
Evidence received since the April 1986 RO decision includes 
some evidence which is not cumulative or redundant, and which 
raises a reasonable possibility of substantiating the claim.  
Based on all the evidence, the veteran's current hypertension 
began during his active duty.

2.  The veteran's bilateral hearing loss is currently 
manifested by Level IV hearing in the right ear and Level II 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  Based on all the evidence, hypertension was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from January 
1955 to March 1985, at which point he retired based on having 
over 30 years of service.  Service medical records note 
hearing loss.  The service records show a number of normal 
blood pressure readings, but there were also some borderline 
and high blood pressure readings.  On some medical history 
forms, the veteran denied a history of hypertension, but on 
other such forms he reported a history of hypertension.  Some 
of the service records indicate that he took propranolol, 
apparently for headaches, although this drug is also an 
antihypertensive.  In November 1983, he had various 
complaints including chest pain, and blood pressure readings 
included 132/92.  He was then sent for a cardiology 
consultation.  When seen by cardiology in November 1983, 
blood pressure was 140/90, and it was noted he had an 
increased blood pressure response on an EKG stress test.  The 
assessments were no coronary artery disease, and possible 
essential high blood pressure.  His retirement physical in 
March 1985 noted a blood pressure reading of 114/84.  He gave 
a history of chest pain.  He was sent for a cardiology 
consultation.  At the March 1985 cardiology consultation, 
blood pressure was 140/90.  Blood pressures on an EKG 
included 150/88 and 180/94.  The clinical assessment was 
atypical chest pain and no evidence of coronary artery 
disease.

In November 1985, the vetean claimed service connection for 
multiple conditons including hypertension and hearing loss.

In February 1986, a VA physical examination noted the veteran 
gave a history of high blood pressure.  Current blood 
pressure readings were 106/74 while sitting, 108/78 while 
recumbent, and 118/82 while standing.  An EKG was within 
normal limites.  The examiner noted the veteran was 
normotensive and on no medications.  A VA audiological 
evaluation noted a slight bilateral hearing impairment.

In April 1986, the RO issued a decision granting service 
connection and a noncompensable (0 percent) rating for 
bilateral hearing loss.  The RO also denied service 
connection for hypertension, and the veteran did not appeal 
that determination.

A February 1988 VA examination noted normal blood pressure.

In March 2001, the veteran claimed an increased rating for 
bilateral hearing loss.   

In June 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter requested 
that he identify all medical treatment providers he had seen 
for his bilateral hearing loss.  The letter also indicated 
that the VA would attempt to obtain identified records on his 
behalf.

Medical treatment records dated from 1998 to 2002 include 
numerous blood pressure readings, some normal, and some 
borderline or elevated.  A private audiological evaluation in 
March 2001 noted findings of bilateral sensorineural hearing 
loss, but this report does not contain all information for 
rating purposes.  

In October 2001, a VA audiological examination was conducted.  
Decibel thresholds for the right ear, at frequencies of 1000, 
2000, 3000, and 4000 hertz were, respectively, 25, 35, 45, 
and 55; the decibel threshold average was 40 for these 
frequencies.  Decibel thresholds for the left ear, at these 
same frequencies, were, respectively, 20, 35, 55, and 60; the 
decibel threshold average was 42 for these frequencies.  
Speech recognition was 88 percent correct in both ears.  The 
diagnosis was sensorineural hearing loss of both ears.

A VA general physical examination was conducted in October 
2001.  The examination noted a blood pressure reading of 
154/94.  An EKG showed no ischemic changes, but the examiner 
noted there was a severe hypertensive response to exercise.  
Diagnoses included hypertension.

In March 2002, the veteran filed an application to reopen his 
claim for service connection for hypertension.  

In April 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran that he needed new and material evidence to 
reopen his claim for service connection for hypertension.  It 
also requested that he identify all medical treatment 
providers he had seen for his hypertension, and indicated 
that the VA would attempt to obtain identified records on his 
behalf.

In December 2002, a VA audiological examination was 
conducted.   Decibel thresholds for the right ear, at 
frequencies of 1000, 2000, 3000, and 4000 hertz were, 
respectively, 25, 35, 45, and 50; the decibel threshold 
average was 38.75 for these frequencies.  Decibel thresholds 
for the left ear, at these same frequencies, were, 
respectively, 25, 35, 50, and 60; the decibel threshold 
average was 42.5 for these frequencies.  Speech recognition 
ability was 72 percent in the right ear and 84 percent in the 
left ear.  The diagnosis was bilateral sensorineural hearing 
loss.  

II.  Analysis

Through correspondence, rating decisions, and statements of 
the case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claims, and of his and 
the VA's respective duties to obtain evidence.  The RO has 
sent correspondence to the veteran informing him of his 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000.  The RO's letters informed the 
veteran of the evidence needed to substantiate his claims, 
and indicated that the VA would assist him in obtaining any 
pertinent evidence he would identify.  Identified medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   



A.  Application to reopen claim for service connection for 
hypertension  

Hypertension means persistently high blood pressure.  Various 
criteria for what is considered elevated blood pressure have 
been suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's claim for service connection for a hypertension 
was previously denied by the RO in an April 1986 rating 
decision.  The veteran did not appeal, and such decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant case.  66 Fed. Reg. 45620 
(2001).  

At the time of the April 1986 RO decision, the veteran's 
service medical records from his 1955-1985 active duty 
contained evidence showing intermittent high blood pressure, 
but a post-service VA examination in 1986 showed normal blood 
pressure.  Without a current diagnosis of hypertension, the 
RO could not grant service connection for the claimed 
condition.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
Evidence received since the 1986 RO decision includes medical 
evidence of current hypertension, including findings and 
diagnosis at a 2001 VA examination.  Such additional evidence 
is not cumulative or redundant, and it raises a reasonable 
possibility of substantiating the claim.  The Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for hypertension.

Since the claim has been reopened, service connection for 
hypertension is to be reviewed based on all the evidence of 
record.  Manio, supra.  The service medical records from the 
veteran's 30 years of active duty include a number of 
borderline or elevated blood pressure readings, especially in 
the final years of his service, and the possibility of 
essential hypertension was considered by service clinicians.  
The service records show intermittent high blood pressure.  
Chronic persistent high blood pressure (i.e., hypertension) 
was not shown in the presumptive year after service, let 
alone to a compensable degree.  See 38 C.F.R. § 4.101, 
Diagnostic Code 7101.  In the years after service the veteran 
apparently continued to have intermittent elevated blood 
pressure readings, and more recently there has been a clear 
diagnosis of chronic hypertension.

One reasonable interpretation of the evidence is that the 
veteran's intermittent or labile high blood pressure in 
service represented the early stage of chronic hypertension 
which was diagnosed after service, and there is a sufficent 
chain of evidence to trace his current chronic hypertension 
to service onset.  See 38 C.F.R. § 3.303(d).  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board holds that such is the case.  The Board 
concludes that hypertension was incurred in service.  Based 
on the reopened claim, service connection for hypertension is 
granted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.

B.  Increased (compensable) rating for bilateral hearing loss

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness. 38 C.F.R. § 4.85. 

A regulation, 38 C.F.R. § 4.86, also provides an alternative 
method for rating exceptional patterns of hearing impairment.  
Such regulation provides: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The RO has assigned the veteran's service-connected bilateral 
hearing loss a noncompensable (0 percent) disability.

The test results from the VA audiological examinations in 
October 2001 and December 2002 do not meet the requirements 
for rating as an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86.  Rather, hearing impairment noted on 
these examinations is to be rated under the standard method 
of 38 C.F.R. § 4.85.  

The October 2001 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 40 decibels for the right ear, and 
this ear had speech discrimination of 88 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level II 
hearing in the right ear.  At this examination, the average 
decibel threshold (for the frequencies of 1000, 2000, 3000, 
and 4000 hertz) was 42 decibels for the left ear, and this 
ear had speech discrimination of 88 percent.  Under Table VI 
of 38 C.F.R. § 4.85, this translates to Level II hearing in 
the left ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level II hearing for the right ear and Level II hearing for 
the left ear, results in a 0 percent rating for bilateral 
hearing loss under Diagnostic Code 6100.

The December 2002 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 38.75 decibels for the right ear, 
and this ear had speech discrimination of 72 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level IV 
hearing in the right ear.  At this examination, the average 
decibel threshold (for the frequencies of 1000, 2000, 3000, 
and 4000 hertz) was 42.5 decibels for the left ear, and this 
ear had speech discrimination of 84 percent.  Under Table VI 
of 38 C.F.R. § 4.85, this translates to Level II hearing in 
the left ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level IV hearing for the right ear and Level II hearing for 
the left ear, results in a noncompensable rating (0 percent) 
for bilateral hearing loss under Diagnostic Code 6100.

Based on the latest audiology tests, the veteran's bilateral 
hearing loss is properly rated noncompensable.  The 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Based on a reopened claim, service connection for 
hypertension is granted.

An increased rating for bilateral hearing loss is denied



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



